a. |

ee

Case 1:20-cv-02795-PGG-GWG Document 31 Filed 03/10/21 Page 1 of 6

 

 

 

 

 

 

 

 

 

 

 

 

Yas/ z\ VE: ae Nan Schulte N- Fora 8 Riots. ot al
_ . ZO Cv. ZT15 (PoadGwe)
Sodae Gpleastern, |
ak i Today, Thoslay, Yebtuard. 76, wz ean “peceede
> Hivo leters fom Nou pnsthutah Yale wd 2/5[21 that EC
ge Swe enclosed Leal (i.
S 5 List, L aint to ene. your Var/zt_ \ette oa _ oy .
_ peguesting ypu_ither ie Clare. 4o Newal ve Sows Hat
h DeER VECEED! Tank to bihy this to your

 

 

 

retention because Ho wort Critical hocuinents” fat were

 

wild: fo we ere. Suptelasy _ Noe RECELUED By NE

 

 

 

 

pee {Your tt Ockor, He cobeal Aental ant drcweeel

 

 

 

[52 wy Carne Stow _ b/24 froio hats navec Moved by pe,
fu shit (1 Wwe, Never Seen At OT NAST | r NAO
Hy on 7

 

 

Det | (0. i FRCP Cae Vege, IM all th citi

 

 

 

[Nocotmanty (uss wee word by bor TD Still ke Meer
aun oak reyest tt tobe . Sant 4p \W2.. .

 

 

As iv will vote. x My 7/4. lo fher (Dus * i, o call hav

 

 

 

atin

Lo thea het \u_ axe. GSsiqnel. ah “weet. qe ko

 

S40 tus Ny hate»

 

“De. ZT pate voce) Ye fled oder (De! toc

 

 

 

 

SS T yeere Yas oh othac_bsked Ts be a

 

 

 
CU,

ee i, ae ns _

Case 1:20-cv-02795-PGG-GWG Document 31 Filed 03/10/21 Page 2 of 6

 

[AEGAN fo nek Know pout ye B24 Other yc thet you

ko He Court will tote, © wy later fom Mig (Deets),

 

are Puen 6ssiqned to WY Cose |

 

 

Det 4 denying omy potion fon #13, Coe Pree,

 

[Neer this Pi dor Gyally DHA vo pao He uaa, ye

 

 

i _ shi Ww po Thea alnot® Yor 6 {24 order )iowassing” then

1 Srdoats,

 

 

 

 

pet. (4— Was heh S/n/zo ad stl Mhesel to-

 

Noda, Me Moho os Wah poh yer weebed the, Dt l¢

 

 

Vanrral of ave proton to Compal Liscouery — enh hab tro

 

yea ou ad assigned Ne GSR or He So/14_ Onder,

 

 

 

WéA_zi— (hy Hot leter ghirossed ty yoo — 14 ra

 

tole FR wonthe belore twas Quer nohfrod of the ble

 

 

Peassignnent fo Tydae Geclephe an relerone, 1 you &S

 

iho Nyatstnte. 5 WOnths. Yo wae ee aworied with the

 

Neder, Wook Sth Ped We TE Rast SNE 6/24 hile

 

 

De. T2- L aner ” cecal Ans, Couet Dries. 2

 

 

Vols

 

 

War i & Nove Feceuasy ths | Court Ordon

 

 

 

 

 

we Water wall (o').
see Shwe nok ye@ned Mot 08 th Pres a) quote.

Ot. W-t Cally, Gad out what tuts qatke 9h aRer
ce a CN tine jhictat OT nokta

 

 

fo_you Wwhediately, .

 

 

 

 

 

 

 

 
 

 

 

Case 1:20-cv-02795-PGG-GWG Document 31 ‘Filed 03/10/21 Page 3 of 6

TO Cer, T stil haw. pet rect He talawng

 

 

 

Wa 7 Orher_

 

. Dex A Ocher
Ver 0 O¢ her

 

 

Or (2 Order
Ne ce Or her

 

 

  

Bie eS ETE:

 

 

 

. PSs. RO &

 

 

hs F sated in wy Nes/zo ler, Sart & ens,
wong, hese. Yo Noth Yo ale 40 easily Nault fe Ny Chains
| hoqivse He Wer HANS { Secoms when i q ives Me. ae .
_ wo\— any Akese- Ncw therks.- (NOQpe- Mure Sand Gc hy Me

 

 

 

 

 

 

v ak We (poe 40 fe-<end Aho offers tp \xe, an tp _

Spywhow Navest’ Twcerpr to Show tet have. recat Hom,

ne respon Nyoman —t ho het fowf\e, oso fT.
haven’ respond? 40’ savetting Hels Waly E yevor rool) it,

 

 

 

 

 

Fall ly, ch he Court 40 Gai ye dive, fe rater all
ao ora and yespond. £0 T_So wk beer fom “Hus Curt
LDN afar Kee Sup, TE tol wall He. Gort § noney You.

 

 

 

 

 

 

NS. Pot frat Hose envelges SS

 

 

 

 

4
[pene Bebeagedd to edu @ woth. hy utte oe
| Tiles pene. SO avd 5pon— ~ Ses! Sek |
__ Sprvanra. is _ogenivy, olayns - pk Slee

 

| Preventing val Gm the ANT gS -
A tpasts Gon Nach Me, 2frslz Zz

 

 

 

 

 
 

Filed 03/10/21 Page 4 of 6

Case 1:20-cv-02795-PGG-GWG Document 31

fel het alll naeteblle | LFOD POL TEAOOOT

     

 

ySO-TLV6L ON “Seu

  
  

 

    

SLLZEEZILILPO =
£0001 diz +,

200$ REE

Leoz/6¢/+0

 

sodoau

Wy!) Sey to Suis

 

   

SIVINNI 20 BONASS 4c Nb
NO NadO ~ UWA TWiOds
ee:

LQOOT AN JOA MON abt) INSIGHTS
So Moy Aled OST wail EE SR Pa
mN | PL, 90, MEN DIA -

    

  

SSANISNE WIDIds0

 

LO001 AN “MYOA AAAIN
ISaeLs Tavad Cos - ASNOHLENOD "SN
WHOA MAN 40 LOW LSI NYAH.LNOS
LYHNOD LOIMLSIG SALVLS GS.LINN
LYNOD JO MYATD
 

Filed 03/10/21 Page 5 of 6

Case 1:20-cv-02795-PGG-GWG Document 31

    

 

          

 

 

HE fol ge Efeetfpety fpel beef Feb ffe rpg arlene ty Ebeth fleet So ERE Berg ghee &
he ' SUVWNI 40 SON3S3ud NI
ial IZ/64 IY 410, MAN DOW
a me vSO-TLP6Z ‘ON ‘Say.
/ | . we aqjnyas Wepy enuso
2 3 Sy. | os S BS YMNOS OT
t* 0, Oe Me 3
NU pe ‘Suing. Vy S
, ' iw pes, Y es o> ws ee ee _
op y 39,
UE Veg > \
ofteziiqise( | 5b 2 Soy .\ ssaNisna WIuO
P0001 ciz O55 £0001 AN WHOA MAN
Th hon, / LAAYLS THVd 00S - ASNOHLYNOD’s'N
=Ct ‘ONG ERDFSEH Sy ee ASNOHLUNOD SAWS GALINA NYHINAOW 3OLWd TZINVC HL
ied bede/Siiicu MUOA MAN 4O LOIMLSIO NYFHLNOS
sei cca _tsedney LYNOD LOILSIC SALWIS GALINA
waa19
#
Case 1:20-cv-02795-PGG-GWG Documen t31 Filed 03/10/21 Page 6 of 6

ae epee eee

Men Shute £77471 65e
MCc
30 Uk Bow -

NY, NY 1)00°7

 

—KTTN: Cate, Z0-CN-TT4S~ P66 bye,
Cro Se Docketng
Sov Vear\ Steet
ew Yorks New “orle. Moo T

OAAPOSM

of eyeld of URN A02
3440-38 Old ANOS

 

 
